UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1740


AGAPE MOTORCOACH RETREAT, LLC; STEPHEN J. GREGSON, Trustee;
DEBRA E. GREGSON, Trustee,

                Plaintiffs - Appellants,

           v.

GLENDA BRINTLE, Trustees of the Thomas Y. Brintle 2006
Revocable Trust; THOMAS ALLEN BRINTLE, Trustees of the
Thomas Y. Brintle 2006 Revocable Trust; KAREN B. CARTER,
Trustees of the Thomas Y. Brintle 2006 Revocable Trust;
DAVID VELA, Regional Director for the National Park Service;
UNITED STATES OF AMERICA; TIMOTHY BRITT BOLEN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:10-cv-00369-JCT)


Argued:   March 20, 2013                   Decided:   April 25, 2013


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion.        Judge Keenan wrote      the
opinion, in which Judge Niemeyer and Judge Motz joined.


ARGUED: Wells Huntington Byrnes, Sr., CLEMENT & WHEATLEY,
Danville, Virginia, for Appellants.  Thomas Linn Eckert, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Alan Kent
Caudell, Galax, Virginia, for Appellees.   ON BRIEF: Timothy J.
Heaphy, United States Attorney, Roanoke, Virginia, for Appellees
United States of America and David Vela.


Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

       In this appeal, we consider the district court’s summary

judgment holding that the plaintiff, Agape Motorcoach Retreat,

LLC    (Agape),       does       not    have       an   easement     across     certain       real

property         owned     by    the    defendants.            In   its   complaint,      Agape

argues       primarily          that     it    has      an    easement     across      property

acquired in 1938 by the Commonwealth of Virginia under its power

of eminent domain, which the Commonwealth conveyed to the United

States government for construction of the Blue Ridge Parkway.

Upon       our    review    of     Agape’s         arguments,       we   conclude      that    the

district court did not err in awarding summary judgment in favor

of     the        defendants,          because        the     Commonwealth      acquired        by

condemnation          the       entirety      of     the     property     at   issue    without

reservation of the alleged easement.



                                                   I.

                                                   A.

       Agape owns a tract of about 20 acres (the Agape parcel) in

Carroll          County,    Virginia.            On     the    eastern    and   southeastern

borders of the Agape parcel is a tract of land (the Brintle

parcel) owned by representatives of Thomas Y. Brintle’s estate

(collectively, Brintle). 1                    Joining the southern boundary of the


       1
       The Brintle defendants include Glenda R. Brintle, Thomas
(Continued)
                                                    3
Agape parcel is a tract of land (the Bolen parcel) owned by

Timothy Britt Bolen (Bolen).                 On the southern and southeastern

borders of the Brintle parcel and the Bolen parcel lies the Blue

Ridge     Parkway   (the    Parkway) 2    and         adjacent    land     owned   by    the

federal government.             Persons seeking direct access between the

Agape parcel and the Parkway must cross land owned by either

Bolen     or   Brintle,    in    addition        to    land   owned   by    the    federal

government.

        The Agape parcel, the Bolen parcel, the Brintle parcel, and

the     land   at   issue       owned   by       the    federal    government,          were

originally part of a larger tract of land owned by Marcus and

Myrtle Bolen (the Bolens). 3             In October 1937, the State Highway

Commissioner of Virginia (the Highway Commissioner) notified the

Bolens that the Commonwealth sought to acquire two parcels of

their property, totaling about 25 acres, for purposes of the

federal government’s construction of a segment of the Parkway.



Allen Brintle, and Karen B. Carter, each of whom are trustees of
the Thomas Y. Brintle 2006 Revocable Trust.
      2
       The Blue Ridge Parkway is a federal highway that connects
the Great Smoky Mountains National Park with the Shenandoah
National Park.   See H.R. Con. Res. 294, 111th Cong. (2d Sess.
2010) (commemorating the 75th anniversary of the Blue Ridge
Parkway).
      3
       The remaining portions of this larger tract of land were
divided by deed in 1950 to the predecessors-in-title of Bolen,
Brintle, and Agape, respectively.



                                             4
The Commonwealth sought to acquire the land in fee simple, and

the Highway Commissioner’s notice stated that the land would be

acquired

      [t]ogether with all right and interest of the said M.
      M. Bolen, Myrtle F. Bolen or others, their heirs or
      assigns, to build, construct, maintain or use any
      private drive or road on or over the above described
      tracts or parcels (Parcel No. 1 and Parcel No. 2), or
      other Parkway lands, without the consent and approval
      of the State Highway Commissioner of Virginia or his
      assigns.

      The Highway Commissioner was unable to reach an agreement

with the Bolens concerning compensation for the two parcels, and

thereafter filed a petition (the condemnation petition) in the

Carroll County Circuit Court (the circuit court) to condemn that

property.     The Highway Commissioner stated in the condemnation

petition that:

      [T]he property and rights intended to be taken by
      these proceedings is the fee simple title to the
      strips or parcels of the defendants hereinabove
      described, to-gether with all their right to access
      roads, ways or drives over the above de-scribed tracts
      or parcels of land, without the consent and approval
      of the State Highway Commissioner or its assigns.

(Emphasis added).

      The circuit court appointed five commissioners to determine

the   value   of   the   property   described   in   the   condemnation

petition.     As related in their report, the commissioners “went

upon and viewed the lands described in the petition.”         (Emphasis

added).     The commissioners concluded that $1,260 would be “just



                                    5
compensation          for    the    fee     simple    title     to    the    said       lands

described in the petition filed in said case,” and that $140

would       be   an   appropriate      award       “for   the   damage      done    to   the

adjacent property of the owner” of that land.                        (Emphasis added).

Accordingly, the Commonwealth deposited $1,400 with the clerk of

the circuit court, representing the total valuation of the land

and     the      damage       to    the      residue,     as    determined         by     the

commissioners.

       The Bolens filed exceptions to the commissioners’ report,

in which they contended that the commissioners’ valuation of the

land     was      “unfair,         unjust,     inadequate,      and      unreasonable.”

However, the Bolens did not claim entitlement to an easement

across the property described in the condemnation petition.

       After reviewing the Bolens’ exceptions, the circuit court

appointed a second set of commissioners to determine the value

of    the    property       subject    to    the    condemnation      petition.          This

second set of commissioners also viewed “the lands described in

the     petition,”          and    concluded       that   $1,750     would     be       “just

compensation          for    the    fee     simple    title     to    the    said       lands

described in the petition,” and further determined that $575

would be an appropriate award for the damage to the residue.

(Emphasis added).             The Bolens did not file exceptions to this

second commissioners’ report.



                                               6
      Thereafter, the Commonwealth deposited $925 with the clerk

of   the    circuit       court,     the       amount       representing          the   increased

compensation        due    to    the      Bolens       as    determined       in    the     second

commissioners’          report.           On    May    26,    1938,     the       clerk    of   the

circuit court deposited into the Bolens’ bank account the total

amount of $2,325 paid by the Commonwealth.

      Upon       reviewing       the       second       commissioners’             report,      the

circuit     court     entered        an    order       (the    circuit       court’s       order),

stating that the court would “approve, ratify and affirm” that

report     “in    all     respects.”             The    order    “confirm[ed]”             to   the

Commonwealth the “fee simple title” to property described in the

condemnation        petition,        “free       of    all     liens    and       encumberances

[sic].”

      The    circuit        court’s            order    also     contained          a     verbatim

description of the two parcels acquired by the Commonwealth from

the Bolens, which included the following language:

      Together with all right and interest of the said M. M.
      Bolen, and Myrtle F. Bolen or others, their heirs or
      assigns, to build, construct, maintain or use any
      private drive or road on or over the above described
      tracts or parcels (Parcel No. 1 and Parcel No. 2), or
      other Parkway lands, without the approval and consent
      of the State Highway Commissioner of Virginia or his
      assigns.

      In    the    margin       of   the        court’s      order     was    a    handwritten,

undated, anonymous notation.                    This notation, which was connected




                                                  7
by    a    handwritten        “arrow”     drawn       from    the     above   typewritten

property description, contained the following language:

      except one (1) access road way ten (10) feet wide with
      two (2) foot shoulders on the side at or near Station
      358[.]

Agape’s present claim of entitlement to an easement across land

owned       by   the     federal        government       is    based     on      the    above

handwritten notation. 4

          The property described in the condemnation petition later

was conveyed by general warranty deed from the Commonwealth to

the federal government. 5                 That      deed also conveyed additional

parcels of land owned or acquired by the Commonwealth.                                 In the

deed, the Commonwealth reserved several easements to and across

the       Parkway,     but    the      easement       claimed       by   Agape     in       this

proceeding       was    not     among    them.        Several       predecessors       in    the

Agape, Brintle, and Bolen chains of title enjoyed access across

the   conveyed         lands,    but     that       access    was    obtained     from       the

federal government through special use permits.                          The most recent

such special use permit lapsed in June 1996.


      4
       The circuit court’s order was entered into the                              Chancery
Order Book and the Deed Book, including the unsigned,                              undated,
handwritten notation appearing in the margin of the                                 court’s
order. The court’s order, the Order Book, and the Deed                             Book are
the only three documents describing Agape’s alleged                                easement
providing access to the Parkway.
      5
       The deed was drafted in May 1938, and was affixed with a
notary’s seal on June 16, 1938.



                                                8
                                                  B.

       Agape filed its complaint under the Quiet Title Act, 28

U.S.C.     2409a 6     against        Brintle,         Bolen,    and    the    United    States

(collectively, the defendants), seeking a declaration that Agape

has     easements           across     the     respective            lands     owned    by    the

defendants.            Upon completion of discovery, the parties filed

cross-motions for summary judgment.

       The      district      court     granted         the     defendants’         motions   for

summary judgment, and denied Agape’s motion.                             The court focused

its    analysis        on    the     federal      government’s         property,       observing

that under Virginia law, easements over the Brintle and Bolen

parcels      would      be    extinguished         absent       an    easement       across   the

government’s land allowing access to the Parkway from the Agape

parcel.

       Applying provisions of the Code of Virginia of 1930, the

district court held that the Commonwealth acquired defeasible

title      to    the    subject        property         upon     paying       the    amount    of

compensation         recommended        in     the     second     commissioners’        report,

and that the circuit court lacked authority under Virginia law

to    modify     the    description          of   the     property       set    forth    in   the


       6
       The Quiet              Title Act is “the exclusive means by which
adverse claimants             [may] challenge the United States’ title to
real property.”              Block v. North Dakota ex rel. Bd. of Univ. &
School Lands, 461            U.S. 273, 286 (1983).



                                                  9
condemnation petition.          The district court therefore concluded

that because the property described in the condemnation petition

did not include the easement claimed by Agape, the Commonwealth

obtained title to the property free of an easement reserved to

the   Bolens.       The   district    court   held   that,    accordingly,    the

federal government acquired fee simple title to the property

described    in    the    condemnation    petition,     without     the    claimed

easement, when the Commonwealth conveyed the land to the federal

government by general warranty deed.

        After rejecting Agape’s claim of an easement across the

federal property, the district court did not address the issue

whether    Agape    otherwise    would    have   had    easements    across   the

Bolen parcel and the Brintle parcel.             The district court entered

an order awarding judgment in the defendants’ favor, and Agape

timely filed a notice of appeal.



                                       II.

      We review de novo the district court’s award of summary

judgment in favor of the defendants, viewing the facts, and all

reasonable inferences that may be drawn from those facts, in the

light most favorable to the plaintiff.                 See Bonds v. Leavitt,

629 F.3d 369, 380 (4th Cir. 2011); S.C. Green Party v. S.C.

State    Election    Comm’n,    612    F.3d   752,     755   (4th   Cir.   2010).

Summary judgment is appropriate only when “there is no genuine

                                         10
dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                Fed. R. Civ. P. 56(a); Celotex

Corp.     v.   Catrett,   477     U.S.    317,    322   (1986);    Merritt     v.   Old

Dominion Freight Line, Inc., 601 F.3d 289, 295 (4th Cir. 2010).

                                           A.

      In the present case, Agape contends that the district court

erred in concluding that Agape did not obtain an easement by

express reservation.            Restating its arguments presented to the

district       court,   Agape     primarily       relies     on    the     handwritten

notation in the margin of the circuit court’s order to establish

that the order expressly reserved the claimed easement to the

Bolens and their successors in title.                   Agape also asserts that

the     district     court’s      decision       constituted      an     impermissible

collateral attack on the circuit court’s 1938 order.                         Finally,

Agape maintains that it has easements across the Brintle parcel

and the Bolen parcel that are independent from property owned by

the federal government.           We disagree with Agape’s arguments.

      A    party     claiming      an     easement      bears      the     burden   of

establishing entitlement to the easement claimed.                          Mulford v.

Walnut Hill Farm Grp., LLC, 712 S.E.2d 468, 476 (Va. 2011).                         An

easement       may   exist   as    a     result    of   an     “express     grant    or

reservation, by implication, or by other means.”                         Id. (quoting

Brown v. Haley, 355 S.E.2d 563, 568 (Va. 1987)).



                                           11
        We first consider Agape’s primary argument that it has an

express easement          over land owned by the federal government. 7

Agape’s argument rests on the premise that the circuit court

could       alter     the     property      description        contained      in     the

condemnation petition.

      In     view    of     this    contention,     we     begin   our   analysis    by

emphasizing         the   fundamental       principle      that    a   sovereign    has

absolute power to acquire private property required for a public

purpose, provided that just compensation is paid.                        See Georgia

v.   City    of     Chattanooga,      264   U.S.    472,    480    (1924);    see   also

Secombe v. Milwaukee & St. Paul R.R. Co., 90 U.S. 108, 118

(1874) (“there is no limitation” upon the power of the sovereign

to take private property for public use if just compensation is

paid to the former owner).              Accordingly, as the Supreme Court of

Virginia      has    stated,       “[w]henever     the   public    use   of   property

requires it, the private rights of property must yield to this


      7
       We observe that the district court appropriately focused
its analysis on Agape’s claim of an easement across the federal
government’s land.   Under Virginia law, a person claiming an
easement of ingress or egress over several parcels of land must
demonstrate a right of access allowing that person to reach his
or her ultimate destination.   See Atkisson v. Wexford Assocs.,
493 S.E.2d 524, 528 (Va. 1997) (when any lot owner shows that an
express easement did not transverse his property, the claimed
easement fails because it would stop short of its ultimate
destination), abrogated on other grounds by Michael E. Siska
Revocable Trust v. Milestone Dev., LLC, 715 S.E.2d 21 (Va.
2011).



                                            12
paramount right of sovereign power to take it for the public

use.”    Fallsburg Power & Mfg. Co. v. Alexander, 43 S.E. 194, 196

(Va. 1903).

       With this “paramount right” in mind, we turn to examine the

provisions of the Code of Virginia of 1930 that are at issue in

this case.    Under former Virginia Code Section 1969j, the State

Highway Commissioner was assigned the power of eminent domain.

See Stewart v. Fugate, 187 S.E.2d 156, 159 (Va. 1972) (citing

Va. Code § 33.1-89, the analogous statute currently in effect,

and noting that this section assigns the power of eminent domain

for    purposes    of    highway   construction    to   the    Virginia     State

Highway Commissioner).           Former Section 1969j required that the

Highway Commissioner file a condemnation petition in the circuit

court setting forth “with reasonable particularity a description

and designation of the interests, right and property intended to

be taken.”    Former Va. Code § 1969j; see also Dillon v. Davis,

112 S.E.2d 137, 140 (Va. 1960) (discussing provision of the Code

of Virginia of 1950 requiring that the condemnation petition

must    describe        the   property   to   be   taken      with   sufficient

certainty).        Former      Section    1969j    further     authorized    the

appointment of commissioners to determine the value of the land

to be taken, and, in particular, stated that:

       [u]pon the return of the report of the commissioners
       or viewers appointed in such proceedings the sum
       ascertained thereby as compensation and damages, if

                                         13
     any, to the property owners, may be paid to the person
     or persons entitled thereto, or for them into court or
     to the clerk thereof, upon which title to the property
     and rights condemned shall vest in the Commonwealth of
     Virginia in fee simple, or to such extent as may be
     prayed for in [the] petition.

Id. (emphasis added); see also Prichard v. State Highway Comm’r,

188 S.E. 166, 220-21 (Va. 1936) (quoting Former Section 1969j).

     Under           this      statutory     framework,          the   Commonwealth’s

acquisition of title was subject to a limited right of appeal by

the property owner or the Commonwealth “on the question only of

damages or compensation.”                  Former Va. Code § 1969j; see also

State Highway Comm’r v. Kreger, 105 S.E. 217, 224 (Va. 1920)

(noting    limited          nature    of   the    right    of    appeal).      Thus,   by

operation       of    former     Section    1969j,      the     Commonwealth      acquired

defeasible title to the property at issue at the time that the

Commonwealth remitted payment to the circuit court in the amount

first determined by the commissioners.

     The    Commonwealth,             however,    did     not   acquire     indefeasible

title to the property until the circuit court entered an order

confirming       the        second    commissioners’       report.        Under    former

Section 4369, “[u]pon such payment [of the sum determined to be

just compensation by the commissioners], either to the person

entitled thereto, or into court, and confirmation of the report,

the title to the part of the land and to the other property

taken     for        which     such    compensation        is    allowed,      shall   be


                                             14
absolutely vested [in the Commonwealth].” (Emphasis added).                       We

thus       agree   with    the     district    court’s    conclusion    that   under

former       Section      1969j,    title     to   the   property   vested   in   the

Commonwealth as soon as compensation was paid to the clerk of

the circuit court, but that the title only became “absolutely

vested” or indefeasible upon the circuit court’s confirmation of

the commissioners’ report. 8

       We find no merit in Agape’s contention that the circuit

court was free to modify the extent of the property taken before

indefeasible title vested in the Commonwealth.                      This contention

finds no support in Virginia’s condemnation statutes, and wholly

contravenes        the    statutory    scheme      for   condemnation   proceedings

established by the Virginia General Assembly.

       Under the condemnation statutes in effect in 1938, it was

the Commonwealth’s right to take the property described in the

condemnation petition, and the circuit court’s role was limited

merely to confirming the taking and to approving or denying the

amount of compensation set by the commissioners. 9                   See Former Va.


       8
        The government argues that the Commonwealth acquired
indefeasible fee simple title when it deposited with the circuit
court the sum established by the commissioners.      We find no
merit in this argument, because it would render a nullity the
language in former Section 4369 concerning “confirmation of the
report.”
       9
       Condemnation proceedings in the Commonwealth are conducted
in a similar, although not identical, manner today as such
(Continued)
                                              15
Code §§ 1969j, 4369.         This narrow role of a circuit court in

condemnation proceedings long has been emphasized by the Supreme

Court   of   Virginia   in    its    decisions   discussing     the    near-

conclusiveness of the commissioners’ recommendations.            See Brown

v. May, 117 S.E.2d 101, 106-07 (Va. 1960) (holding that the

report of the condemnation commissioners “is not to be disturbed

by the trial court” unless the report is based on erroneous

principles   or   includes    a   compensation   award   that   is    grossly

inadequate or excessive such as to evidence bias, prejudice, or

corruption); Richmond Traction Co. v. Murphy, 34 S.E. 982, 984

(Va. 1900) (holding that if the commissioners’ report does not

appear to be illegal or irregular on its face, the report “must

be affirmed and carried into effect” by the circuit court).




proceedings were conducted in the 1930s.       Under the current
statutory framework, as consistent with the applicable law in
1938, “[t]he report of the body determining just compensation
may be confirmed or set aside forthwith by the court.” Va. Code
§ 25.1-233 (2011).   The court’s powers to set aside the report
are generally confined to instances of “fraud, collusion,
corruption or improper conduct” in connection with the report.
See id. (“If the court be satisfied that no such fraud,
collusion, corruption or improper conduct entered into the
report of the body determining just compensation . . . the
report shall be confirmed.”); see also id. (court not required
to confirm report if “other cause exists that would justify
setting aside or modifying a jury verdict in civil actions”);
State Highway Comm’r v. Carter, 222 S.E.2d 776, 777-78 (Va.
1976) (trial court should set aside commissioners’ award if it
“bear[s] no reasonable relation” to the evidence or shows
prejudice or corruption on the part of the commissioners).



                                     16
      Pursuant      to     former       Section        4364,      in     a     condemnation

proceeding,    “[t]here        shall     be    filed       with   such       [condemnation]

petition a plat of the survey, with a profile showing the cuts

and fills, trestles and bridges, and a description of the land

or other property which, or an interest or estate in which, is

sought   to    be       condemned.”            Further,        former        Section       4368

delineated the commissioners’ duty to value the land, stating

that “[t]he commissioners, after viewing the property and land

which,   or   an    interest      or    estate        in   which,      is    sought    to     be

condemned . . . shall ascertain what will be a just compensation

for the said property and land, or for such interest or estate

therein as is proposed to be taken.” (Emphasis added); see also

Va. Elec. & Power Co. v. Patterson, 132 S.E.2d 436, 439 (Va.

1963) (citing Section 25-17 of the Code of Virginia of 1950 for

the    proposition         that        the      commissioners           determine          just

compensation for property “proposed to be taken”).

      In view of this statutory framework, the value set by the

commissioners in their report was dependent on the description

of the property set forth in the condemnation petition.                                    Thus,

any purported reduction by the circuit court of the estate taken

necessarily would have affected the commissioners’ valuation of

the property.           Under such circumstances, the court’s purported

modification       of    the   estate        taken,    and   “confirmation”           of    the

commissioners’          valuation      of     the     property      described         in     the

                                              17
condemnation petition, would have effected an unauthorized de

novo valuation by the circuit court, a result not contemplated

by the statutory scheme.                    Accordingly, upon our consideration of

Virginia law in effect in 1938, we hold that the title that

vested in the Commonwealth was determined by the description of

the property in the condemnation petition, which did not include

the alleged easement claimed by Agape.

       Our conclusion is not altered by Agape’s argument that the

district          court’s       decision            constituted          an     impermissible

collateral         attack     on     the          circuit     court’s         1938     order.    A

collateral attack on a judgment is “an attempt to impeach the

judgment by matters [outside] the record . . . to avoid, defeat,

or evade it or deny its force and effect, in some incidental

proceeding not provided by law for the purpose of attacking it.”

Guinness,         PLC   v.   Ward,          955    F.2d   875,     895    (4th       Cir.   1992)

(citation omitted); see also Matthews v. Matthews, 675 S.E.2d

157,   159       (Va.   2009)      (“A      collateral       attack      is    an    attempt     to

impeach      a    judgment      in      a    proceeding       not     instituted        for     the

purpose      of    annulling       or       reviewing       that   judgment.”)         (citation

omitted).

       The       district     court’s             decision     did    not       constitute        a

collateral attack on the circuit court’s judgment because, on

the face of the order and as provided by the Virginia Code, the

circuit      court’s     order       confirmed          condemnation      of     the    property

                                                   18
described        in    the     Commonwealth’s           petition       and   the     property’s

value as set by the second set of commissioners.                                     Thus, the

district court’s decision, and our agreement with that decision,

does not “avoid, defeat, or evade” the circuit court’s order,

Guinness, 955 F.2d at 895, but rather constitutes an examination

of the scope of that order.

                                                  B.

       Having         concluded      that       Agape    does     not    have   an      easement

across       the      land   owned        by    the     federal     government,         we   next

consider whether the district court erred in dismissing Agape’s

claim with respect to the easements claimed over lands owned by

Brintle and Bolen.                  As an initial matter, we agree with the

district court’s conclusion that because Agape cannot establish

an express easement extending from its property to the Parkway,

any otherwise existing easements over intervening properties on

that      claimed       route       are    extinguished.            Atkisson       v.    Wexford

Assocs.,      493      S.E.2d       524,   528    (Va.     1997),       abrogated       on   other

grounds by Michael E. Siska Revocable Trust v. Milestone Dev.,

LLC, 715 S.E.2d 21 (Va. 2011).

       For    the      first    time       on    appeal,        however,     Agape      claims   a

separate easement route across Brintle’s and Bolen’s properties

that is not dependent upon an easement across the federal land.

We   do    not     consider         this    new    claim,       because      Agape’s     amended

complaint        alleged       an    easement          across    the    Brintle      and     Bolen

                                                  19
properties   that      “required   adjudication”      of    Agape’s      right   to

cross property owned by the federal government. 10               Moreover, the

alternate route now claimed by Agape was not presented to the

district court for its consideration.             Therefore, because Agape

did not allege in the district court an alternate route across

the   Brintle    and   Bolen   parcels    that    does     not   cross    federal

property, we will not consider Agape’s purported alternate route

for the first time on appeal.        See Helton v. AT&T Inc., 709 F.3d

343, 360 (4th Cir. 2013) (issues raised for first time on appeal

generally will not be considered).



                                    III.

      In sum, we hold that the district court did not err in

concluding      that   the   Commonwealth      acquired    all   the     property

described in the condemnation petition, without reservation of

the alleged easement, because the description of the property in

the petition and in the commissioners’ report did not reference

such an easement.         We further hold that the district court’s

decision,    and   our   construction     of    the   circuit     court’s    1938




      10
       We further observe that Agape does not address in its
reply brief Brintle and Bolen’s assertion that the alternate
route now claimed on appeal was not raised in the district
court.



                                     20
order, does not constitute a collateral attack on that order.

Accordingly, we affirm the district court’s judgment.

                                                        AFFIRMED




                               21